Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,603,681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Amendments to the claims, filed on 02/04/2022, are accepted and do not introduce new matter. 
Double Patenting rejections are overcome by Terminal Disclaimer.
 112(b) rejections of claims 8, 9 and 19 are overcome, because the indefinite term “about” has been removed. 
Claims 1-21 are pending; claims 20 and 21 are new. 

Response to Arguments
Arguments with regards to 112(a) and 112(b) rejections of claims 6-9 are persuasive; rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew D. Dorisio (reg. no. 41,713) on 05/26/2022.
The application has been amended as follows: 
Claim 5. The apparatus of claim 1 wherein the nozzle tip is configured to dispense a flat fan spray pattern, and wherein the area of the first orifice is 
Claim 6. The apparatus of claim 5 wherein a flow rate through the flow opening in the nozzle tip is 
Claim 13. The apparatus of claim 10 wherein the sleeve assembly comprises a strainer section above the  first orifice plate; the strainer section comprising a mesh screen configured such that liquid passing from the liquid source to the first orifice passes through the mesh screen.
Claim 20. A multiple pre-orifice spraying apparatus for spraying an agricultural chemical, the apparatus comprising: 
a sprayer nozzle body comprising a first end connected to a liquid source to receive liquid to be sprayed, a nozzle tip releasably mounted at a second end thereof, and a channel between the first and second ends of the sprayer nozzle body, the sprayer nozzle body including a continuous sidewall lacking any aperture;
a sleeve assembly comprising a sleeve including a substantially flat first orifice plate defining a first orifice, and spaced apart from a substantially flat second orifice plate defining a second orifice such that a sleeve turbulence chamber with substantially straight parallel walls is formed between the first and second orifice plates; 
wherein the sleeve assembly is configured to be secured in the channel such that, when secured, a nozzle turbulence chamber with substantially straight parallel walls is formed between the first orifice plate and the nozzle tip and the first orifice plate and the second orifice plate are substantially perpendicular to the straight parallel walls; 
wherein an area of the first orifice is greater than an area of the second orifice, and an area of a flow opening in the nozzle tip is greater than the area of the first orifice; 
wherein the first orifice, the second orifice, and the flow opening in the nozzle tip are aligned; 
wherein the first and second orifice plates are located in a lower portion of the sleeve; and 
whereby the nozzle body and sleeve assembly are capable of causing droplets of the liquid exiting the flow opening in the nozzle tip with the sleeve assembly in place to have an increased droplet size compared to droplets of the liquid exiting the flow opening in the nozzle tip when the sleeve assembly is removed.  
Claim 21. A multiple pre-orifice spraying apparatus for spraying an agricultural chemical, the apparatus comprising: 
a sprayer nozzle body comprising a first end connected to a liquid source to receive liquid to be sprayed, a nozzle tip releasably mounted at a second end thereof, and a channel between the first and second ends of the sprayer nozzle body, the sprayer nozzle body including a continuous sidewall lacking any aperture;
a sleeve assembly comprising a sleeve including a substantially flat first orifice plate defining a first orifice, and spaced apart from a substantially flat second orifice plate defining a second orifice such that a sleeve turbulence chamber with substantially straight parallel walls is formed between the first and second orifice plates; 
wherein the sleeve assembly is configured to be secured in the channel such that, when secured, a nozzle turbulence chamber with substantially straight parallel walls is formed between the first orifice plate and the nozzle tip and the first orifice plate and the second orifice plate are substantially perpendicular to the straight parallel walls; 
wherein an area of the first orifice is greater than an area of the second orifice, and an area of a flow opening in the nozzle tip is greater than the area of the first orifice; 
wherein the first orifice, the second orifice, and the flow opening in the nozzle tip are aligned; 
wherein the first and second orifice plates are located in a lower half of the sleeve; and 
whereby the nozzle body and sleeve assembly are capable of causing droplets of the liquid exiting the flow opening in the nozzle tip with the sleeve assembly in place to have an increased droplet size compared to droplets of the liquid exiting the flow opening in the nozzle tip when the sleeve assembly is removed.
	Note: Claims 5 and 6 were amended to remove indefinite relative term “about”; claim 13 was amended to remove lack of antecedent basis and to claim “the first orifice plate” to reflect the language of independent claim 1; independent claims 20 and 21 were amended to include the allowable subject matter of claim 1. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 20 and 21, the prior art fails to teach a multiple pre-orifice spraying apparatus for spraying an agricultural chemical, the apparatus comprising: a sprayer nozzle body comprising a first end connected to a liquid source to receive liquid to be sprayed, a nozzle tip releasably mounted at a second end thereof, a channel between the first and second ends of the sprayer nozzle body, the sprayer nozzle body including a continuous sidewall lacking any aperture; a sleeve assembly comprising a sleeve including a substantially flat first orifice plate defining a first orifice, and spaced apart from a substantially flat second orifice plate defining a second orifice such that a sleeve turbulence chamber with substantially straight parallel walls is formed between the first and second orifice plates; wherein the sleeve assembly is configured to be secured in the channel such that, when secured, a nozzle turbulence chamber with substantially straight parallel walls is formed between the first orifice plate and the nozzle tip and the first orifice plate and the second orifice plate are substantially perpendicular to the straight parallel walls; wherein an area of the first orifice is greater than an area of the second orifice, and an area of a flow opening in the nozzle tip is greater than the area of the first orifice; wherein the first orifice, the second orifice, and the flow opening in the nozzle tip are aligned; and whereby the nozzle body and sleeve assembly are capable of causing droplets of the liquid exiting the flow opening in the nozzle tip with the sleeve assembly in place to have an increased droplet size compared to droplets of the liquid exiting the flow opening in the nozzle tip when the sleeve assembly is removed.
	Related art, like Piggott (U.S. 3,784,111), teaches a similar apparatus. However, the device of Piggott teaches a nozzle body 40 that includes an aperture 45 on its sidewalls in order to let outside air into the nozzle for foam producing. This is contrary to what the independent claims disclose, which require that the sprayer nozzle body includes a continuous sidewall lacking any aperture. It would not be obvious to modify Piggott to remove the side aperture 45, because the device would not work as intended, since it is meant to draw outside air into the sprayer body to generate foam. 
	Alternatively, it would not be obvious to modify other sprayers to include the first and second orifice plates of Piggott, because that structure works along with the aperture 45 to improve mixing and generate a foam. Therefore, even though the inner structure of Piggott is similar to the claimed invention, it cannot be used in a 103 type rejection. 
	Examiner asserts that the prior art is silent with respect to a sprayer having a nozzle body that lacks any apertures in its sidewall, wherein two orifice plates, having an orifice each, are perpendicular to parallel straight walls of a sleeve assembly, as claimed. 
	Claims 2-19 are allowed for further limiting claim 1, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752